FILED
                             NOT FOR PUBLICATION                            JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GYULIZAR MATEVOSYAN,                             No. 07-74401

               Petitioner,                       Agency No. A096-154-960

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Gyulizar Matevosyan, a native of the former Soviet Union and citizen of

Armenia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her

application for asylum, withholding of removal, and relief under the Convention


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review for substantial evidence, Mendoza Manimbao v. Ashcroft, 329 F.3d 655,

658 (9th Cir. 2003), and we grant the petition for review and remand.

      The IJ’s adverse credibility determination, based on the discrepancies

between Matevosyan’s declaration and her testimony regarding when she sought

help from a human rights committee and the soldiers’ mothers union, is not

supported by substantial evidence. See id. at 660 (“Minor inconsistencies in the

record that do not . . . reveal anything about an asylum applicant’s fear for his

safety are insufficient to support an adverse credibility finding.”).

      The IJ alternately found that, even if credible, Matevosyan did not

demonstrate eligibility for asylum or withholding of removal. However, it is

unclear whether the BIA adopted this alternate finding. In addition, it is unclear

what the BIA’s reason is, if any, for denying Matevosyan’s CAT claim.

Accordingly, we remand for clarification. See Recinos De Leon v. Gonzales, 400
F.3d 1185, 1194 (9th Cir. 2005) (remanding because “[w]e will not guess at the

theory underlying . . . the BIA’s opinion”) (internal quotations omitted).

      In light of our disposition, we decline to address Matevosyan’s due process

contentions.

      PETITION FOR REVIEW GRANTED; REMANDED.


                                           2                                    07-74401